DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 filed on 7/15/2021 have been reviewed and considered by this office action.

Drawings
	The drawings filed on 7/15/2021 have been reviewed and are considered acceptable.

Specification
	The specification filed on 7/15/2021 has been reviewed and is considered acceptable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-6, 8, 10-13, 15-16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Larson et al. (US Patent 6,369,836) in view of Brennan et al. (US PGPUB 20160116894).

Regarding Claims 1 and 11; Larson teaches; A computer-implemented method of configuring, via a computing device having a display device and an input device, monitor blocks and effect blocks associated with a process control system for a process plant, the method comprising: (Larson; at least column 1, lines 45-67; column 2, lines 1-41; disclose a computer implemented method of creating cause and effect matrix control (i.e. monitor and effect blocks) for use in the process control industry)
causing the display device to display a graphical user interface, the graphical user interface indicating a first monitor block, a second monitor block, and an effect block, wherein each of the first monitor block, the second monitor block, and the effect block indicates a plurality of cells arranged in a matrix having a first dimension and a second dimension, wherein positions along the first dimension indicate outputs, and positions along the second dimension correspond to inputs, such that the plurality of cells define input/output pairs based on the positions of the plurality of cells relative to the first and second dimensions; (Larson; at least Fig. 11; column 12, lines 5-52; disclose a display shown on a graphical user interface of a first monitor block (i.e. liquid level monitoring of tanks 1-5) and an effect block (i.e. alarm effects for high level alarm) in which a plurality of cells arranged in two dimensions (i.e. rows and columns) and wherein the first dimension (i.e. represented by E01-E05) represent outputs of effects and wherein the second dimension (i.e. represented by C01-C05) represent cause inputs and wherein the intersections denoted by X represent input/output pairs)
enabling a user to input configuration data via the input device, including: (Larson; at least column 1, lines 60-67; disclose enabling a user to input configuration data to create cause/effect matrices for use in a process control system)
and designating at least one of the plurality of cells of each of the first monitor block, the second monitor block, and the effect block as a trigger associated with the respective input/output pair for the respective cell and corresponding to a condition in the process plant; (Larson; at least Fig. 11; column 12, lines 35-47; disclose wherein the system designates a plurality of cells (i.e. C01E01 in the example) as a trigger cell for the corresponding input/output pair and wherein the trigger corresponds to a condition of a process plant (i.e. high level tank alarm))
and storing the configuration data on a computer readable medium associated with the first monitor block, the second monitor block, and the effect block. (Larson; at least column 2, lines 14-41; disclose wherein the system and method includes a storage medium for storing configuration data of the monitor/effect blocks).
Larson appears to be silent on; “…second monitor block…”
configuring one of the outputs of the first monitor block to serve as one of the inputs of the second monitor block, 
configuring an additional one of the outputs of the first monitor block and one of the outputs of the second monitor block to serve as inputs to the effect block, 
However, Brennan teaches; “…second monitor block…” (Brennan; at least Fig. 4; paragraph [0012]; disclose a system and method in which a primary controller has a first cause-and-effect matrix (second monitor block) and a plurality of secondary controllers that each contain their own individual cause-and-effect matrices (i.e. first monitor blocks))
configuring one of the outputs of the first monitor block to serve as one of the inputs of the second monitor block, (Brennan; at least paragraph [0024]; disclose wherein selected outputs of the secondary controller CEM (first monitor block) is used as an input to the primary controller CEM (second monitor block))
configuring an additional one of the outputs of the first monitor block and one of the outputs of the second monitor block to serve as inputs to the effect block, (Brennan; at least paragraphs [0024]-[0027]; disclose wherein the secondary controllers CEM can provide any inputs to an effect block and wherein the primary controller CEM, can further provide it’s output as an input into the effect block when coordinating control decisions in the process plant controllers) 
Larson and Brennan are analogous art because they are from the same filed of endeavor or similar problem solving area of, cause-and-effect matrix programming and control systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of providing inputs/outputs from a second monitor block as taught by Brennan with the known system of CEM process control system as taught by Larson to achieve the known result of efficient fault correction in a process control system. One would be motivated to combine the cited art of reference in order to help provide fail-safe features that would avert danger and help prevent environmental or safety issues as taught by Brennan (paragraph [0029]).

Regarding Claims 2 and 12; the combination of Larson and Brennan further teach; The computer-implemented method of claim 1, further comprising: displaying, on the display device, the plurality of cells for each of the first monitor block, the second monitor block, and the effect block; and indicating the respective trigger within the respective plurality of cells. (Larson; at least Fig. 11; column 12, lines 5-14; disclose wherein the display includes displaying the respective triggers for each of the plurality of cells (i.e. high level alarm action)).

Regarding Claims 3 and 13; the combination of Larson and Brennan further teach; The computer-implemented method of claim 1, wherein enabling the user to input the configuration data via the input device further includes: incorporating at least one additional monitor block having an additional plurality of cells defining additional input/output pairs, (Brennan; at least Fig. 4; paragraph [0012]; disclose wherein the system includes a plurality of second controllers each with their own CEM’s (i.e. additional monitoring blocks) which each include their own unique input/output pairs)
configuring at least one output of the additional monitor block to serve as an input to at least one of the first monitor block, the second monitor block, and the effect block, (Brennan; at least paragraph [0024]; disclose wherein selected outputs of the secondary controller CEM (first monitor block) is used as an input to the primary controller CEM (second monitor block))
and designating at least one of the additional plurality of cells as an additional trigger associated with the respective additional input/output pair for the respective additional cell and corresponding to an additional condition in the process plant. (Brennan; at least Fig. 4; paragraphs [0024]-[0027]; disclose wherein each secondary controller (i.e. and associated monitor block CEM) will include its own unique triggers based upon its input/output pairs as coordinated with the primary controller).

Regarding Claims 5 and 15; the combination of Larson and Brennan further teach; The computer-implemented method of claim 1, wherein enabling the user to input the configuration data via the input device further includes: configuring the inputs for each of the first monitor block and the second monitor block. (Larson; at least Fig. 21; column 20, lines 18-40; disclose wherein the user is able to edit all of the inputs for a monitor block and wherein it is implicit that multiple monitor blocks can be created using the methodology described). 

Regarding Claims 6 and 16; the combination of Larson and Brennan further teach; The computer-implemented method of claim 1, wherein the set of inputs for each of the first monitor block and the second monitor block are associated with at least one of a process control system, a simulation of a process control system, a safety system, and a simulation of a safety system. (Larson; at least column 2, lines 14-20; disclose wherein the inputs of the monitor blocks are from a process control industry system).

Regarding Claims 8 and 18; the combination of Larson and Brennan further teach; The computer-implemented method of claim 1, wherein enabling the user to input the configuration data via the input device further includes: designating at least one of the triggers as a time-delay trigger to cause the associated effect to activate with a time delay. (Larson; at least Fig. 12; column 18, lines 61-67; column 19, lines 1-8; disclose wherein the configuration data includes a “TON” function which is representative of a time-delay trigger condition).

Regarding Claims 10 and 20; the combination of Larson and Brennan further teach; The computer-implemented method of claim 1, wherein enabling the user to input the configuration data via the input device further includes: configuring a logic type for at least one of the first monitor block and the second monitor block. (Larson; at least Fig. 23; disclose wherein the system and method includes defining the logic type of the monitor blocks).

Claims 4, 7, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Larson et al. (US Patent 6,369,836) in view of Brennan et al. (US PGPUB 20160116894) in further view of Klapper et al. (US Patent 6,448,982). 

Regarding Claims 4 and 14; the combination of Larson and Brennan appear to be silent on; The computer-implemented method of claim 1, wherein enabling the user to input the configuration data via the input device further includes: incorporating at least one additional effect block having an additional plurality of cells defining additional input/output pairs, configuring at least one input of the additional effect block to correspond to an output of one of the first monitor block or the second monitor block, and designating at least one of the additional plurality of cells as an additional trigger associated with the respective additional input/output pair for the respective additional cell and corresponding to an additional condition in the process plant.
However, Klapper teaches; The computer-implemented method of claim 1, wherein enabling the user to input the configuration data via the input device further includes: incorporating at least one additional effect block having an additional plurality of cells defining additional input/output pairs, configuring at least one input of the additional effect block to correspond to an output of one of the first monitor block or the second monitor block, and designating at least one of the additional plurality of cells as an additional trigger associated with the respective additional input/output pair for the respective additional cell and corresponding to an additional condition in the process plant. (Klapper; at least Figs. 1 and 7-10; column 5, lines 42-65; column 6, lines 54-67; disclose wherein a user can add/edit additional effect blocks and a user may choose which inputs/outputs to associate with said effect block (i.e. configuring the inputs/outputs to be from one of the first monitoring blocks)).
Larson, Brennan, and Klapper are analogous art because they are from the same filed of endeavor or similar problem solving area of, cause-and-effect matrix programming and control systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of incorporating additional effects as taught by Klapper with the known system of CEM process control system as taught by Larson and Brennan to achieve the known result of efficient fault correction in a process control system. One would be motivated to combine the cited art of reference in order to provide a way to update existing control matrices and transfer the modified copy to a PLC as taught by Klapper (column 10, lines 20-26).

Regarding Claims 7 and 17; The combination of Larson, Brennan, and Klapper further teach; The computer-implemented method of claim 1, wherein enabling the user to input the configuration data via the input device further includes: configuring an input mask for at least one of the first monitor block and the second monitor block, the input mask to be logically associated with the inputs of the at least one of the first monitor block and the second monitor block. (Klapper; at least Figs. 9 and 13; column 9, lines 1-18; disclose wherein the system and method includes enabling a user to configure an input mask for the monitor blocks).

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Larson et al. (US Patent 6,369,836) in view of Brennan et al. (US PGPUB 20160116894) in further view of Ott et al. (US PGPUB 20040193290). 

Regarding Claims 9 and 19; the combination of Larson and Brennan appear to be silent on; The computer-implemented method of claim 1, wherein enabling the user to input the configuration data via the input device further includes: designating at least one of the triggers as a permissive trigger. 
However, Ott teaches; The computer-implemented method of claim 1, wherein enabling the user to input the configuration data via the input device further includes: designating at least one of the triggers as a permissive trigger. (Ott; at least paragraphs [0037] and [0044]; disclose wherein a user is able to configure the triggers as a permissive trigger).
Larson, Brennan, and Ott are analogous art because they are from the same filed of endeavor or similar problem solving area of, cause-and-effect matrix programming and control systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of incorporating permissive triggers as taught by Ott with the known system of CEM process control system as taught by Larson and Brennan to achieve the known result of efficient fault correction in a process control system. One would be motivated to combine the cited art of reference in order to provide a tool for operators to use to help provide safety precautions for specific situations (i.e. such as starting a plant back up after a trip condition) as taught by Ott (paragraph [0044]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Gohr et al. (US PGPUB 20130138227): disclose a system and method for creating cause-and-effect matrices for use in a process control system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W CARTER whose telephone number is (469)295-9262. The examiner can normally be reached 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.W.C./Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117